TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00374-CR


In re Angela Pulatie


John Anthony Cantu, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT

NO. 963189, HONORABLE BOB PERKINS, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to John Anthony Cantu's appeal from a
judgment of conviction for murder.  The subject of this proceeding is Ms. Angela Pulatie, court
reporter for the 331st District Court.
The reporter's record was originally due to be filed on July 8, 2002.  On August
14, 2002, this Court ordered the reporter to tender the record for filing in this cause no later than
September 20, 2002.  Ms Pulatie failed to file the record as ordered.
Ms. Angela Pulatie is hereby ordered to appear in person before this Court on the
23rd day of October, 2002, at 8:30 o'clock a.m., in the courtroom of this Court, located in the
Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and
there to show cause why she should not be held in contempt for her failure to obey the August 14,
2002, order of this Court, and sanctions imposed.  This order to show cause will be withdrawn
and the said Angela Pulatie will be relieved of her obligation to appear before this Court as above
ordered if the Clerk of this Court receives the reporter's record by October 21, 2002.
	It is ordered October 1, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish